Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 21, 2016

                                             No. 04-16-00531-CV

                                              Yvonne OCANAS,
                                                  Appellant

                                                        v.

                                               Jose J. OCANAS,
                                                    Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-18248
                            Honorable David A. Canales, Judge Presiding


                                                ORDER
        The reporter’s record in this appeal was due October 6, 2016, but was not filed. On
October 11, 2016, this court notified Luis Duran Jr. by letter that he is the court reporter
responsible for timely filing the reporter’s record, and the record had not been filed.1 Our notice
required Mr. Duran to file the record no later than November 10, 2016, unless appellant had
failed to pay or make arrangements to pay the fee for preparing the record and is not entitled to
the record without paying the fee, in which case Mr. Duran was required to file a notice so
advising the court no later than October 21, 2016. We received no response to our letter.

        Accordingly, we ORDER Luis Duran Jr. to file the reporter’s record in this court on or
before December 21, 2016. Mr. Duran is advised that if the record is not received by this date,
we may order him to appear and show cause why he should not be held in contempt. We further
order the clerk of this court to serve this order on Luis Duran Jr. by certified mail, return
receipt requested, and by first class United States mail. Because “[t]he trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed,” see TEX .R. APP. P.
35.3(c), we also order the clerk of this court to serve a copy of this order on the trial court.


                                                              _________________________________
                                                              Marialyn Barnard, Justice
1
 We also advised court reporter Decline Benavides, by letter of the same date, that her portion of the record was
overdue. In response, Ms. Benavides advised the court that the portion of the record she was responsible for has not
been requested by appellant.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court